In this case we have carefully considered the record and all exceptions noted in it, and all other matters there shown, and the argument of counsel for appellant. It is our opinion that there is nothing so presented not controlled by principles fully settled, and which do not need discussion at this time.
The trial was carefully conducted in an orderly and dignified manner, with counsel of defendant's choice representing him, and taking every precaution to present defendant's contentions. There was nothing unseemly or prejudicial to defendant, and no errors were committed by the court as shown by any exception taken.
The judgment must be affirmed.
Affirmed.
GARDNER, C. J., and THOMAS and STAKELY, JJ., concur.